                                            Case 3:17-cv-06907-WHA Document 127 Filed 02/11/19 Page 1 of 2



                                     1   Christopher J. Willis (admitted pro hac vice)
                                         willisc@ballardspahr.com
                                     2   BALLARD SPAHR LLP
                                         999 Peachtree Street, Ste. 1000
                                     3   Atlanta, GA 30309
                                         Telephone: 678.420.9300
                                     4   Facsimile: 678.420.9301

                                     5 Daniel JT McKenna (admitted pro hac vice)
                                       mckennad@ballardsphar.com
                                     6 BALLARD SPAHR LLP
                                       1735 Market Street, 51st Floor
                                     7 Philadelphia, PA 19103
                                       Telephone: 215.864.8321
                                     8 Facsimile: 215.864.8999

                                     9 Marcos D. Sasso (SBN 228905)
                                       sassom@ballardspahr.com
                                    10 BALLARD SPAHR LLP
                                       2029 Century Park East, Suite 800
                                    11 Los Angeles, CA 90067-2909
                                       Telephone: 424.204.4400
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Facsimile: 424.204.4350
       Ballard Spahr LLP




                                    13 Attorneys for Defendant
                                        CITIBANK, N.A.
                                    14

                                    15                          IN THE UNITED STATES DISTRICT COURT
                                    16                           NORTHERN DISTRICT OF CALIFORNIA
                                    17

                                    18 JEREMIAH REVITCH, on behalf of himself            CASE NO. 3:17-cv-06907-WHA
                                       and all others similarly situated,
                                    19                                                   CLASS ACTION
                                    20                                                   [Assigned to the Hon. William Alsup]
                                                                       Plaintiff,
                                    21                                                   [PROPOSED] ORDER GRANTING
                                                           v.                            CITIBANK, N.A.’S ADMINISTRATIVE
                                    22
                                                                                         MOTION FOR LEAVE TO
                                         CITIBANK, N.A.,                                 SUPPLEMENT THE FACTUAL
                                    23
                                                                                         RECORD
                                                                       Defendant.
                                    24

                                    25

                                    26

                                    27

                                    28
                                         DMWEST #36672886 v1                                                        Case No.: 3:17-cv-06907-WHA
                                             [PROPOSED] ORDER GRANTING CITIBANK, N.A.’S ADMINISTRATIVE MOTION FOR LEAVE TO
                                                                   SUPPLEMENT THE FACTUAL RECORD
                                           Case 3:17-cv-06907-WHA Document 127 Filed 02/11/19 Page 2 of 2



                                     1                                       [PROPOSED] ORDER

                                     2          Pursuant to Northern District of California Civil Local Rules 7-11 and 7-3(d), Defendant

                                     3   Citibank, N.A. (“Citibank”) filed its Administrative Motion for Leave to Supplement the Record

                                     4   on February 8, 2019 (the “Motion”). After consideration of the Motion, the supporting materials,

                                     5   and all other files, records, and proceedings herein, the Court GRANTS Citibank’s Motion.

                                     6          It is hereby ORDERED as follows:

                                     7          1.      The full transcript of the deposition of Margaret Daley, taken on January 24,

                                     8   2019, shall be admitted into the record in this matter, as a supplement to Citibank’s Opposition to

                                     9   Plaintiff’s Motion for Class Certification, and is available for consideration at the class

                                    10   certification hearing scheduled for February 14, 2019.

                                    11          IT IS SO ORDERED.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
                                                 February 11, 2019.
       Ballard Spahr LLP




                                         Dated: ____________________                      __________________________
                                    13                                                    Hon. William H. Alsup
                                    14                                                    United States District Court Judge

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                         1
                                            [PROPOSED] ORDER GRANTING CITIBANK, N.A.’S ADMINISTRATIVE MOTION FOR LEAVE TO
                                                                  SUPPLEMENT THE FACTUAL RECORD
